Citation Nr: 1107827	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to September 5, 2007, for 
the grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to April 
2001 and from January 2003 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision rendered by the Fargo, North 
Dakota Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection for 
sleep apnea and assigned an initial 50 percent disability rating, 
effective September 5, 2007.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the proceeding 
is of record.  

The issue of whether there is clear and unmistakable error 
(CUE) in a January 2006 RO decision that denied service 
connection for sleep apnea has been raised by the record.  
Although noted in the December 2008 Statement of the Case, 
it has not been developed nor adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In January 2006, the RO issued a decision that, in pertinent 
part, denied a claim for sleep apnea, to include fatigue and 
sleep disturbance.  In May 2006, the Veteran filed a notice of 
disagreement with the decision.  Following the issuance of a 
statement of the case, he did not file a substantive appeal.  

2.  On September 5, 2007, the RO received a claim to reopen 
service connection for sleep apnea.  Prior to September 5, 2007, 
there is no evidence of a formal claim, informal claim, or 
written intent to file a claim for service connection for sleep 
apnea.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 5, 
2007, for the award of service connection for sleep apnea have 
not been met.  38 U.S.C.A.  §§ 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice was provided to the Veteran in a September 2007 letter 
from the RO.  

With respect to the claim for an earlier effective date, if, in 
response to a notice of its decision on a claim for which VA has 
already given the § 5103 notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the Veteran 
is not required with regard to his claim for an earlier effective 
date prior to September 5, 2007, for the grant of service 
connection for sleep apnea.

In addition, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, because the notice that was provided in September 
2007 before service connection for sleep apnea was granted was 
legally sufficient, VA's duty to notify has been satisfied.

The Board further notes that the duty to assist the Veteran has 
been satisfied.  His service treatment records as well as all 
identified and available post-service medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claim.  The Veteran was also provided the 
opportunity to testify at the videoconference hearing before the 
Board.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by providing 
them a SOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.  

In sum, the claimant was been afforded a meaningful opportunity 
to participate in the adjudication of the claim.  Hence, the case 
is ready for adjudication.  

II.  Analysis

The Veteran's claim for an earlier effective date stems from a 
June 2008 rating decision that granted service connection for 
sleep apnea and assigned an initial disability rating and 
September 5, 2007 effective date for the disability.  His 
arguments as to why an earlier date is warranted primarily deal 
with his contention that there was CUE in an unappealed May 2006 
RO decision that denied service connection for sleep apnea.  
While the Veteran's claim for CUE cannot be addressed by the 
Board in the first instance and is referred to the RO for 
development, nevertheless, for clarity, the Board will discuss 
the procedural background of the case.  

In November 2004, the Veteran filed a claim seeking service 
connection for a psychiatric condition, to include PTSD with 
fatigue, and a sleep disturbance.  In May and August 2005, the RO 
sent letters to the Veteran advising him of the information or 
evidence necessary to substantiate the claims.  It received the 
Veteran's service treatment records and VA outpatient treatment 
records for the period from December 2004 to July 2005.  Those 
records did not include evidence of a diagnosed sleep disorder, 
to include sleep apnea.  Also received was a September 2005 VA 
sleep study examination and an October 2005 VA PTSD examination.  
The September 2005 VA examiner noted the Veteran's history of an 
inconsistent sleep study performed during active service.  He was 
scheduled for another study and the assessment was rule out sleep 
apnea.  

In January 2006, the RO issued a decision that, in pertinent 
part, denied the claim for sleep apnea, to include fatigue and 
sleep disturbance.  In May 2006, the Veteran filed a notice of 
disagreement with the decision.  He submitted a copy of the 
October 2005 VA sleep study results.  Those results revealed a 
current diagnosis of sleep apnea.  In August 2006, the RO issued 
a statement of the case.  Therein, it acknowledged receipt of the 
results and of the current diagnosis but continued to deny the 
claim in the absence of evidence that sleep apnea was manifest in 
service.  The statement of the case was mailed to the Veteran's 
then address of record.  He was advised that he had 60 days or 
within the remainder of the one-year period from the initial 
decision to file a VA Form 9, Substantive Appeal to the Board of 
Veterans' Appeals.  He was further advised "if we do not hear 
from you within this period, we will close your case."  
Thereafter, in October 2006, the Veteran filed a VA Form 21-4138 
in which he asked the RO to transfer his file to the North Dakota 
RO.  

The RO did not hear from the Veteran again until March 2007.  At 
such time, there was an email inquiry in which the Veteran 
inquired "What is going on with my claim on sleep apnia(sp)?".  
He was advised that he had until January 25, 2007 to file a 
substantive appeal but did not do so and that the appeal had 
expired.  

On September 5, 2007, the Fargo, North Dakota RO received a claim 
seeking entitlement to service connection for sleep apnea.  That 
same month, the RO sent a letter to the Veteran advising him to 
submit new and material evidence to reopen the claim.  After 
receiving no response to the letter, in November 2007, the RO 
denied reopening the claim.  

Thereafter, in March 2008, the Veteran submitted a statement from 
a service buddy.  The service buddy indicated that he used to 
share quarters with the Veteran and recalled several instances 
where he would vigorously snort while sleeping or would sound 
like he was asphyxiating.  Thereafter, the RO returned the claims 
file to the VA examiner who conducted the sleep study.  The 
examiner reviewed the service treatment records and stated that 
in-service study, involving a nocturnal O2 desaturation study was 
not the appropriate test given the indication for sleep apnea.  
The preferred test would have been to conduct a polysomnography.  
Based on the service buddy's statement, the examiner opined that 
now there was compelling testimony of obstructive sleep apnea 
during service and that the current disability more than likely 
had its onset during service.  

As noted, in June 2008, the RO reopened the claim and granted 
service connection for sleep apnea.  

Law and Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2010).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if the 
claim is received within one year of that date.  Otherwise, the 
effective date is the date VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2010).  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2010); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," and 
that making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2010). 

A previous RO determination that is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  See 38 C.F.R. § 3.105(a) (2010).  

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  

Here, the Veteran had until January 2007 to timely appeal the 
January 2006 RO decision that denied entitlement to service 
connection for sleep apnea.  While he filed a notice of 
disagreement, following receipt of the statement of the case, he 
did not file a substantive appeal.  

The Board has also considered whether the period to file a 
substantive may be tolled for equitable reasons.  There is no 
statutory or regulatory authority to toll the substantive appeal 
filing deadline.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2009); see also Percy v. Shinseki, 23 Vet. App. 
37, 44 (2009) (noting that the statutory language for the NOD 
filing time limit is mandatory and jurisdictional in nature).  
The Court in Percy held that the 60- day period in which to file 
a substantive appeal is not jurisdictional, and thus VA may waive 
any issue of timeliness in the filing of a substantive appeal.  
In that case, by treating a disability rating matter as if it 
were part of the Veteran's timely filed substantive appeal for 
more than five years, VA had waived any objections it might have 
had to the timeliness of the appeal with respect to the matter.  
Percy v. Shinseki, 23 Vet. App. 37 (2009).  

However, unlike the claimant in Percy, the RO did not treat the 
Veteran's claim as if it were timely.  On the contrary, no 
substantive appeal was received and it was only after receiving 
an email query from the Veteran over two months after the appeal 
period had run that the RO notified that Veteran that the appeal 
was closed. 
Further, the RO did not treat any communication from the Veteran 
as constituting a timely VA Form 9, and therefore did not waive 
the right to close the Veteran's claim.  Accordingly, the Board 
concludes that this case may be distinguished from Percy, and 
that closing the appeal by the RO was appropriate.  

Finally, the Board has considered the reasons why the Veteran was 
unable to file a timely appeal; namely, that he assumed his 
service organization representative was handling it, the Board 
finds that such does not constitute a basis to equitably toll the 
period to file a substantive appeal.  (See Transcript at 5.)

Given such, the January 2006 decision that denied service 
connection for sleep apnea is final.  The next communication from 
the Veteran, namely the email communication regarding the status 
of his claim cannot be interpreted as a claim to reopen.  At this 
point, the Veteran was informed that the January 2006 decision 
was final.  He did not communicate any desire to challenge that 
finding or institute a claim to reopen based on the submission of 
new and material evidence.  

Rather, it was not until September 5, 2007, that VA received a 
communication evidencing his intent to seek service connection 
for sleep apnea.  That is the date set by the RO as the effective 
date for the grant of service connection.  As noted, the statute 
provides that the effective date will be based upon facts found 
but will not be earlier than the date of claim.  38 U.S.C.A. § 
5110(a).  The regulation provides that the effective date will be 
date of claim or date entitlement arose, whichever is later.  
Thus, even if entitlement arose in service, the controlling 
criteria (the statute and regulation) for the effective date in 
this case is the date of receipt of the claim to reopen.  

In addition, evidence not present at the time of prior final 
adjudication of the claim was evidence tending to show sleep 
apnea during service or nexus evidence linking a current sleep 
apnea disability to service.  The lay and medical evidence that 
helped to establish these facts; namely, the February 2008 buddy 
statement and March 2008 VA addendum opinion, was not received 
until March 2008.  Thus, this evidence does not serve to 
establish an effective date earlier than that assigned.   

For the reasons described above, the Board finds that the legal 
criteria for an effective date earlier than September 5, 2007, 
for the award of service connection for sleep apnea cannot be 
granted, and the claim must be denied.  An earlier effective date 
is not possible because the controlling statute and regulation 
provide that the effective date will not be earlier than the date 
of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2) ("date of receipt of claim or date 
entitlement arose, whichever is later").  


ORDER

Entitlement to an effective date earlier than September 5, 2007, 
for the grant of service connection for sleep apnea is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


